Judgment was rendered in this case in the superior court of Grady county May 9, 1912, from which the plaintiff brings error to this court. The petition in error recites the following assignments:
"(1) That the trial court erred in sustaining the demurrer of the defendant in error to the testimony and evidence of plaintiff and rendering judgment in favor of said defendant in error and against plaintiff in error, dismissing said petition in favor of said defendant in error. (2) That the decision and judgment of the court is contrary to law. (3) Error of the court in excluding certain testimony offered by the plaintiff, on objection of the defendant as shown from the case-made, to which plaintiff excepted." *Page 101 
It is clear that for the purpose of considering the above assignments there must have been first filed a motion for new trial and the overruling thereof assigned as error. This is not done.
Plaintiff in error asks to be permitted to amend his petition in error in this respect, but since more than six months have expired since the rendition and entry of the judgment appealed from, this cannot be done. Turner v. First National Bank,40 Okla. 489, 139 P. 703; Ardmore Oil   Milling Co. v. DoggettGrain Co., 32 Okla. 280, 122 P. 241.
For the reasons stated the appeal must be dismissed.
All the Justices concur, except KANE, C. J., not participating.